Citation Nr: 0709677	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, wherein the RO denied service connection 
for vertigo.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

To aid the veteran in his claim an examination was requested 
in September 2003 to evaluate the claimed conditions 
including vertigo.  An October 2003 examination followed 
noting neurological findings were normal.  However, the VA 
examination did not expressly address vertigo as one of the 
claimed conditions.  Therefore there is no indication that 
neurological testing for vertigo was conducted.  

The veteran wrote in February 2004 that he had been seen 
twice for vertigo following his retirement.  These records 
should be obtained.

Consequently, the Board remands the appealed claim for 
further development.

Accordingly, the case is REMANDED for the following action:

1.  Clinical records with respect to 
vertigo should be obtained from the 
health care provider where the veteran 
was seen twice following retirement. 




2.  Schedule the veteran for a VA 
neurological examination for vertigo with 
an appropriately qualified physician.  
The examiner should comment as to whether 
the veteran is currently suffering from 
vertigo and if so whether it is at least 
as likely as not that the veteran's 
current vertigo is causally related to 
his active service.  Any opinions should 
be accompanied by a clear rationale 
consistent with the evidence of record.  
If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  
The examination report should indicate 
that the claims file was reviewed in 
conjunction with this examination.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



